DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 10/26/2021.
Claim(s) 8 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-7 and 9-16 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Non-Patent Literature Documents citation #1, as noted by “CHINA NATIONAL INTELLECTUAL PROPERTY ADMINISTRATION, Office Action in China Patent Application No. 201780062177.6, 01 September 2021” listed on IDS dated 10/26/2021 did not include an English translation, however, the Examiner has included an English translation on the PTO-892.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
On pages 8-19 of the remarks, in regard to claims 1 and 11, the Applicant disagrees that Islam et al. US 20170353254 teaches “performing a beam management procedure by, measuring the reference signal in a first orthogonal frequency-division multiplexing (OFDM) symbol; and measuring the reference signal in a second OFDM symbol such that the first OFDM symbol and the second OFDM symbol are separated by at least one other OFDM symbol”.  
The Examiner respectfully disagrees. 
Figure 18A of Islam et al. teaches “BRS 1854” and a “BRS 1860” separated by “PSS 1856” and also “SSS 1858”, where paragraph 0126 of Islam notes “Decoding the “measuring a reference signal”.  Furthermore, paragraph 0124 of Islam notes “Each of the first, second, third, and fourth time periods 1854, 1856, 1858, and 1860 may correspond to an OFDM symbol”, where “BRS 1854”/”correspond to an OFDM symbol” maps to “first orthogonal frequency-division multiplexing (OFDM) symbol”, and “BRS 1860”/”corresponding to an OFDM symbol” maps to “second OFDM symbol”, and where “PSS 1856”/”corresponding to an OFDM symbol” located between “BRS 1854” and “BRS 1860” as noted in FIG. 18A maps to “separated by at least one other OFDM symbol”.

Applicant’s arguments, see pages 7-21, filed 9/13/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-16  under 35 U.S.C. 103 have been fully considered and are persuasive excepted as noted above.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Islam et al. US 20170353254 and Wu et al. US 20200213051.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The priority date of July 26, 2017 for the Wu et al. US 20200213051 reference as noted below is after the earliest priority date for the current application as noted by 10/11/2016, however, the limitations as noted by “such that the first OFDM symbol and the second OFDM symbol are separated by at least one other OFDM symbol, and wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time” for claim 1 and “wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time” for claim 11, are not included in the provisional application No. 62/406,538 as noted for the earliest priority date for the current application.  Furthermore, the priority date of July 26, 2017 for the Wu et al. reference is prior to the PCT filing date of October 11, 2017. Therefore, 

Claim(s) 1, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20170353254 (cited in Final Rejection dated 7/1/2021) in view of Wu et al. US 20200213051.

As to claim 1:
Islam et al. discloses:
A method, comprising:
receiving, by a processor of an apparatus, a synchronization signal block (SS block) from a network apparatus;
(“In the example shown in FIGS. 11A and 11B, the base station processes the synchronization signals to insert a cyclic prefix between the synchronization signals in the processed synchronization signal 1152. Because there are fourteen symbols, transmission of the processed synchronization signal 1152 (e.g., per symbol) may be performed fourteen times via beam-forming in fourteen directions in a sweeping manner (e.g., to cover the entire sector). The processed synchronization signal 1152 corresponds to the time-division multiplexed synchronization signals 1170 illustrated in FIG. 11B. In particular, when the base station determines to transmit synchronization signals, the base station performs time-division multiplexing of the synchronization signals to generate the time-division multiplexed synchronization signals 1170, and then transmits time-
(“”
(where
“processor”,
“UEs” maps to “apparatus”,
“time-division multiplexed synchronization signals 1170” maps to “a synchronization signal block (SS block)”
“transmitted”/”used as beam reference signals for the UEs” maps to “receiving”,
“base station” maps to “network apparatus”

detecting, by the processor of the apparatus, a transmission beam of the network apparatus according to the SS block; and
(where
“used as beam reference signals”/”demodulation reference signals” is considered as requiring “detecting” in order to perform “used”/”demodulation”
“beam-forming”/”beam reference signals” maps to “transmission beam”,
“base station...via beam forming” maps to “of the network apparatus”,
“BRS”/”PBCH” are included in “time-division multiplexed synchronization signals 1170” and are used for “used a beam reference signals”/”demodulation reference signals” which maps to “according to the SS block”

performing, by the processor of the apparatus, a beam management procedure.
(“For each beam-forming direction, because the base station transmits the processed synchronization signal 1052 four times, the UE may receive the 
(where
“For each beam-forming direction...UE may receive the processed synchronization signal 1052 in different antenna subarrays (e.g., 4 subarrays) of the UE, and may determine an antenna subarray that provides an optimal result” maps to “performing, ... a beam management procedure”, where “beam-forming direction” maps to “beam”, “determine...optimal result” maps to “beam management procedure”

wherein the SS block comprises a first synchronization signal, a second synchronization signal and a reference signal ..., and 
 (where
“PSS 1172” maps to “first synchronization signal”,
“SSS 1174” maps to “second synchronization signal”,
“BRS” maps to “reference signal”,
FIG. 11B illustrates “SS block comprises”,

wherein the performing of the beam management procedure comprises:
...

 [wherein the SS block comprises a first synchronization signal, a second synchronization signal and a reference signal] for detecting the transmission beam
(“Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams”; Islam et al.; 0126)
 “The BRS signals may be used as beam reference signals for the UEs. The BRS signals may also be used as reference signals for PBCH tones”/” Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams” maps to “a reference signal for detecting the transmission beam”, where “BRS” maps to “reference signal”, “Decoding”/”measuring”/”estimating” is considered as requiring “detecting”, “beam reference signals”/”beam quality measurements” maps to “of the transmission beam”,

measuring the reference signal in a first orthogonal frequency-division multiplexing (OFDM) symbol;
(“FIG. 18A, during the transmission of the processed synchronization signal 1852 in one symbol, the base station may transmit the PBCH during a first time period 1854, the PSS during a the second time period 1856, and the SSS in a third time period 1858, and the repetition of the PBCH during a fourth time period 1860, with a cyclic prefix before the beginning of each of the first, second, third, and fourth time periods 1854, 1856, 1858, and 1860. Each of the first, 
(where
“Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams”/”BRS”/” 1854... 1860 may correspond to an OFDM symbol” maps to “measuring the reference signal in a first orthogonal frequency-division multiplexing (OFDM) symbol”, where “Decoding the BRS...measuring...estimating channel” maps to “measuring the reference signal”, ”/”BRS”/” 1854... 1860 may correspond to an OFDM symbol” maps to “in a first orthogonal frequency-division multiplexing (OFDM) symbol”

measuring the reference signal in a second OFDM symbol such that the first OFDM symbol and the second OFDM symbol are separated by at least one other OFDM symbol, and
“Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams”/”BRS”/” 1854... 1860 may correspond to an OFDM symbol” maps to “measuring the reference signal in a second OFDM symbol that are separated by at least one other OFDM symbol”, where FIG. 18A illustrates “BRS” separated by other OFDM symbols, for example “BRS” at 1854 is separated from “BRS” at 1860 by “PSS” and “SSS” and “BRS” at 1860 is separated by a “BRS” with “by at least one other OFDM symbol”

Islam et al. as described above does not explicitly teach:
wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and
wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time.

However, Wu et al. further teaches a mapping capability which includes:
wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and
(where
“NR-SSS” maps to “first synchronization signal”,
FIG. 8 illustrates “NR-SSS” “sandwiched between” the leftmost/rightmost “DMRS sequence...” which maps to “sandwiched”

wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time.

FIG. 8 illustrates the leftmost “DMRS sequence” “sandwiched” between the “NR-PSS” and the “NR-SSS” which maps to “sandwiched”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mapping capability of Wu et al. into Islam et al. By modifying the processing of Islam et al. to include the mapping capability as taught by the messaging of Wu et al., the benefits of improved sweeping (Islam et al.; 0106) with improved efficiency (Wu et al.; 0044)  and are achieved.

As to claim 9:
Islam et al. discloses:
wherein performing the beam management procedure further comprises:
measuring, by the processor of the apparatus, a channel quality based on the reference signal.
 (“Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams”; Islam et al.; 0126)

As to claim 10:
Islam et al. discloses:
wherein performing the beam management procedure further comprises:
changing, by the processor of the apparatus, receiving beams to measure a plurality of the reference signals in the SS block.
 (“a UE. For example, the BS may have 128 or 256 antennas and the UE may have 8, 16 or 24 antennas. With the high number of antennas, a beam-forming technique may be used to digitally change the direction of the beam”; Islam et al.; 0087)
(“Thus, the UE may consider a receive beam used to receive a PBCH, a receive beam used to receive a repletion of the PBCH, and a receive beam used to receive an SSS, and select one of the three receive beams based on the reception conditions for each of the three receive beams”; Islam et al.; 0133)

As to claim 11:
Islam et al. discloses:
A method, comprising:
transmitting, by a processor of a network apparatus, a synchronization signal block (SS block) in a transmission beam to a user equipment (UE); and
 (“In the example shown in FIGS. 11A and 11B, the base station processes the synchronization signals to insert a cyclic prefix between the synchronization signals in the processed synchronization signal 1152. Because there are fourteen symbols, transmission of the processed synchronization signal 1152 (e.g., per symbol) may be performed fourteen times via beam-forming in fourteen directions in a sweeping manner (e.g., to cover the entire sector). The processed synchronization signal 1152 corresponds to the time-division 
(“”
(where
FIG. 39 illustrates “processor”,
“UEs” maps to “apparatus”,
“time-division multiplexed synchronization signals 1170” maps to “a synchronization signal block (SS block)”
“transmitted”/”used as beam reference signals for the UEs” maps to “receiving”,
“base station” maps to “network apparatus”

changing, by the processor of the network apparatus, the transmission beam to transmit the SS block,
		(see FIG. 8)

wherein the SS block comprises a first synchronization signal, a second synchronization signal and a reference signal ..., and 
 (where
“PSS 1172” maps to “first synchronization signal”,
“SSS 1174” maps to “second synchronization signal”,
“BRS” maps to “reference signal”,
FIG. 11B illustrates “SS block comprises”,

wherein the performing of the beam management procedure comprises:
...

wherein the transmitting comprises transmitting the reference signal in a first orthogonal frequency-division multiplexing (OFDM) symbol and a second OFDM symbol that are separated by at least one other OFDM symbol, and 
 (“FIG. 18A, during the transmission of the processed synchronization signal 1852 in one symbol, the base station may transmit the PBCH during a first time period 1854, the PSS during a the second time period 1856, and the SSS in a third time period 1858, and the repetition of the PBCH during a fourth time period 1860, with a cyclic prefix before the beginning of each of the first, second, third, and fourth time periods 1854, 1856, 1858, and 1860. Each of the first, second, third, and fourth time periods 1854, 1856, 1858, and 1860 may correspond to an OFDM symbol.”; Islam et al.; 0124)
(where
 “Decoding the BRS may include detecting a beam identifier, measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams”/”BRS”/” 1854... 1860 may correspond to an OFDM symbol” maps to “wherein the transmitting comprises transmitting the reference signal in a first orthogonal frequency-division multiplexing (OFDM) symbol and a second OFDM symbol that are separated by at least one other OFDM symbol, and”, where FIG. 18A illustrates “BRS” separated by other OFDM symbols, for 

Islam et al. as described above does not explicitly teach:
wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and
wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time.

However, Wu et al. further teaches a mapping capability which includes:
wherein either but not both of the first synchronization signal and the second synchronization signal is sandwiched between the first OFDM symbol and the second OFDM symbol in time, and
(where
“NR-SSS” maps to “first synchronization signal”,
FIG. 8 illustrates “NR-SSS” “sandwiched between” the leftmost/rightmost “DMRS sequence...” which maps to “sandwiched”

wherein one of the first OFDM symbol and the second OFDM symbol is sandwiched between the first synchronization signal and the second synchronization signal in time.
(where
FIG. 8 illustrates the leftmost “DMRS sequence” “sandwiched” between the “NR-PSS” and the “NR-SSS” which maps to “sandwiched”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mapping capability of Wu et al. into Islam et al. By modifying the processing of Islam et al. to include the mapping capability as taught by the messaging of Wu et al., the benefits of improved sweeping (Islam et al.; 0106) with improved efficiency (Wu et al.; 0044)  and are achieved.

Claim(s) 2, 3, 4, 5, 7, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20170353254 (cited in Final Rejection dated 7/1/2021) in view of Wu et al. US 20200213051 and in further view of You et al. US 20150373694 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 2:
Islam et al. discloses:
Wherein the first synchronization signal is a primary synchronization signal (PSS), wherein the second synchronization signal is a secondary synchronization signal (SSS), and.... 
(“In the example shown in FIGS. 11A and 11B, the base station processes the synchronization signals to insert a cyclic prefix between the synchronization signals in the processed synchronization signal 1152. Because there are fourteen symbols, transmission of the processed synchronization signal 1152 (e.g., per symbol) may be performed fourteen times via beam-forming in fourteen directions in a sweeping manner (e.g., to cover the entire sector). The processed synchronization signal 1152 corresponds to the time-division multiplexed synchronization signals 1170 illustrated in FIG. 11B. In particular, when the base station determines to transmit synchronization signals, the base station performs time-division multiplexing of the synchronization signals to generate the time-division multiplexed synchronization signals 1170, and then transmits time-division multiplexed synchronization signals 1170 as the processed synchronization signal 1152 in one symbol. As illustrated in FIG. 11B, to generate the time-division multiplexed synchronization signals 1170, the synchronization signals are processed by time-division multiplexing a PBCH/BRS 1176 and a frequency-division multiplex of a PSS 1172 and an SSS 1174. As illustrated in FIG. 11B, within one symbol (e.g., within one SS block), the PSS 1172 and the SSS 1174 may be transmitted during the same time period and in different resource blocks, and the PBCH/BRS 1176 may be subsequently transmitted in the same time period and in the same resource blocks. The 

Islam et al. as described above does not explicitly teach:
wherein the reference signal is a demodulation reference signal (DMRS).

However, You et al. further teaches a DMRS capability which includes:
wherein the reference signal is a demodulation reference signal (DMRS).
(“Alternatively, the UE may detect the default DMRS pattern by blind detecting the PBCH. The eNB may transmit the PBCH using the default DMRS and the UE may detect a DMRS pattern used for the PBCH and recognize the detected DMRS pattern as a default DMRS by attempting to decode the PBCH, i.e. by blind decoding the PBCH, using prescheduled DMRS patterns. The UE 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 3:
Islam et al. discloses:
wherein the SS block further comprises a broadcast channel and....(“PBCH”, Islam et al.; FIB. 11B)

Islam et al. as described above does not explicitly teach:
wherein the DMRS is used for demodulation of the broadcast channel

However, You et al. further teaches a DMRS capability which includes:
wherein the DMRS is used for demodulation of the broadcast channel (“Alternatively, the UE may detect the default DMRS pattern by blind detecting the PBCH. The eNB may transmit the PBCH using the default DMRS and the UE 
(where “detect”/”decode” maps to “demodulation”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 4:
Islam et al. discloses:
wherein the broadcast channel and ... occupies a plurality of sub-carriers 
(“PBCH+BRS 1176”/FIG. 11B)

Islam et al. as described above does not explicitly teach:
the DMRS occupies a plurality of sub-carriers and a plurality of OFDM symbols of the SS block

However, You et al. further teaches a DMRS capability which includes:
the DMRS occupies a plurality of sub-carriers and a plurality of OFDM symbols of the SS block
 (“Alternatively, the K candidate DMRS patterns that are selectable by the UE may be configured by a function. For example, if an index is assigned to each set of four DMRS REs defined by two successive subcarriers and two successive OFDM symbols on the assumption that a default DMRS pattern is as shown in FIG. 9(a), 6 DMRS RE sets in one PRB pair in FIG. 9(a) may be identified by DMRS indexes <0, 1, 2, 3, 4, 5>. For example, the DMRS indexes may be defined such that ‘DMRS index 1=DMRS on subcarriers 5 and 6 and OFDM symbols 5 and 6 of the first slot (slot 0)’, ‘DMRS index 2=DMRS on subcarriers 10 and 11 and OFDM symbols 5 and 6 of the first slot (slot 0)’, and ‘DMRS index 3=DMRS on subcarriers 0 and 1 and OFDM symbols 5 and 6 of the second slot (slot 1)’.”; You et al.; 0159)
(where FIG. 3 illustrates “SS block”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 5:
Islam et al. as described above does not explicitly teach:
wherein two OFDM symbols occupied by the broadcast channel and the DMRS are separated by at least one of the PSS and the SSS.

However, Islam-2 further teaches a OFDM/PSS/SSS/BRS capability which includes:
wherein two OFDM symbols occupied by the broadcast channel and the ... are separated by at least one of the PSS and the SSS.
(see FIG. 16B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the OFDM/PSS/SSS/BRS capability of Islam-2 into Islam et al.. By modifying the messaging of Islam et al. as taught by Islam et al. paragraph 0270 to include the OFDM/PSS/SSS/BRS capability as taught by the messaging of Islam-2, the benefits of improved sweeping (Islam et al.; 0106 with improved synchronization signal grouping (Islam-2; 0123) and are achieved.

However, You et al. further teaches a DMRS capability which includes:
DMRS

(where FIG. 3 illustrates “SS block”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 7:
Islam et al. as described above does not explicitly teach:
wherein detecting the transmission beam of the network apparatus further comprises:
detecting, by the processor of the apparatus, the first synchronization signal and the second synchronization signal in an initial acquisition procedure.

However, You et al. further teaches an acquiring capability which includes:
wherein detecting the transmission beam of the network apparatus further comprises:
detecting, by the processor of the apparatus, the first synchronization signal and the second synchronization signal in an initial acquisition procedure.
(“If a UE is powered on or newly enters a cell, the UE performs an initial cell search procedure of acquiring time and frequency synchronization with the cell and detecting a physical cell identity N.sup.cell.sub.ID of the cell. To this end, the UE may establish synchronization with the eNB by receiving synchronization signals, e.g. a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), from the eNB and obtain information such as a cell identity (ID).”; You et al.; 0065)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acquiring capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the acquiring capability as taught by the messaging of You et al., 

As to claim 12:
Islam et al. discloses:
Wherein the first synchronization signal is a primary synchronization signal (PSS), wherein the second synchronization signal is a secondary synchronization signal (SSS), and.... 
(“In the example shown in FIGS. 11A and 11B, the base station processes the synchronization signals to insert a cyclic prefix between the synchronization signals in the processed synchronization signal 1152. Because there are fourteen symbols, transmission of the processed synchronization signal 1152 (e.g., per symbol) may be performed fourteen times via beam-forming in fourteen directions in a sweeping manner (e.g., to cover the entire sector). The processed synchronization signal 1152 corresponds to the time-division multiplexed synchronization signals 1170 illustrated in FIG. 11B. In particular, when the base station determines to transmit synchronization signals, the base station performs time-division multiplexing of the synchronization signals to generate the time-division multiplexed synchronization signals 1170, and then transmits time-division multiplexed synchronization signals 1170 as the processed synchronization signal 1152 in one symbol. As illustrated in FIG. 11B, to generate the time-division multiplexed synchronization signals 1170, the synchronization signals are processed by time-division multiplexing a PBCH/BRS 

Islam et al. as described above does not explicitly teach:
wherein the reference signal is a demodulation reference signal (DMRS).

However, You et al. further teaches a DMRS capability which includes:
wherein the reference signal is a demodulation reference signal (DMRS).


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 13:
Islam et al. discloses:
wherein the SS block further comprises a broadcast channel and....(“PBCH”, Islam et al.; FIB. 11B)

Islam et al. as described above does not explicitly teach:
wherein the DMRS is used for demodulation of the broadcast channel

However, You et al. further teaches a DMRS capability which includes:
wherein the DMRS is used for demodulation of the broadcast channel (“Alternatively, the UE may detect the default DMRS pattern by blind detecting the PBCH. The eNB may transmit the PBCH using the default DMRS and the UE may detect a DMRS pattern used for the PBCH and recognize the detected DMRS pattern as a default DMRS by attempting to decode the PBCH, i.e. by blind decoding the PBCH, using prescheduled DMRS patterns. The UE may receive the PBCH, ePDCCH, (e)PHICH, SIB, PDSCH, etc. using a DMRS according to the default DMRS pattern until the UE is aware of a DMRS pattern to be used thereby.”; You et al.; 0148)
(where “detect”/”decode” maps to “demodulation”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the benefits of improved sweeping (Islam et al.; 0106) with DMRS reduction (You et al.; 0142) are achieved.

As to claim 14:
Islam et al. discloses:
wherein the broadcast channel and ... occupies a plurality of sub-carriers 


Islam et al. as described above does not explicitly teach:
the DMRS occupies a plurality of sub-carriers and a plurality of OFDM symbols of the SS block

However, You et al. further teaches a DMRS capability which includes:
the DMRS occupies a plurality of sub-carriers and a plurality of OFDM symbols of the SS block
 (“Alternatively, the K candidate DMRS patterns that are selectable by the UE may be configured by a function. For example, if an index is assigned to each set of four DMRS REs defined by two successive subcarriers and two successive OFDM symbols on the assumption that a default DMRS pattern is as shown in FIG. 9(a), 6 DMRS RE sets in one PRB pair in FIG. 9(a) may be identified by DMRS indexes <0, 1, 2, 3, 4, 5>. For example, the DMRS indexes may be defined such that ‘DMRS index 1=DMRS on subcarriers 5 and 6 and OFDM symbols 5 and 6 of the first slot (slot 0)’, ‘DMRS index 2=DMRS on subcarriers 10 and 11 and OFDM symbols 5 and 6 of the first slot (slot 0)’, and ‘DMRS index 3=DMRS on subcarriers 0 and 1 and OFDM symbols 5 and 6 of the second slot (slot 1)’.”; You et al.; 0159)
(where FIG. 3 illustrates “SS block”)



As to claim 15:
Islam et al. as described above does not explicitly teach:
wherein two OFDM symbols occupied by the broadcast channel and the DMRS are separated by at least one of the PSS and the SSS.

However, Islam-2 further teaches a OFDM/PSS/SSS/BRS capability which includes:
wherein two OFDM symbols occupied by the broadcast channel and the ... are separated by at least one of the PSS and the SSS.
(see FIG. 16B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the OFDM/PSS/SSS/BRS capability of Islam-2 into Islam et al.. By modifying the messaging of Islam et al. as taught by Islam et al. paragraph 0270 to include the OFDM/PSS/SSS/BRS capability as taught by the messaging of Islam-2, the 

However, You et al. further teaches a DMRS capability which includes:
DMRS
 (“Alternatively, the K candidate DMRS patterns that are selectable by the UE may be configured by a function. For example, if an index is assigned to each set of four DMRS REs defined by two successive subcarriers and two successive OFDM symbols on the assumption that a default DMRS pattern is as shown in FIG. 9(a), 6 DMRS RE sets in one PRB pair in FIG. 9(a) may be identified by DMRS indexes <0, 1, 2, 3, 4, 5>. For example, the DMRS indexes may be defined such that ‘DMRS index 1=DMRS on subcarriers 5 and 6 and OFDM symbols 5 and 6 of the first slot (slot 0)’, ‘DMRS index 2=DMRS on subcarriers 10 and 11 and OFDM symbols 5 and 6 of the first slot (slot 0)’, and ‘DMRS index 3=DMRS on subcarriers 0 and 1 and OFDM symbols 5 and 6 of the second slot (slot 1)’.”; You et al.; 0159)
(where FIG. 3 illustrates “SS block”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DMRS capability of You et al. into Islam et al.. By modifying the messaging of Islam et al. to include the DMRS capability as taught by the messaging of You et al., the .

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20170353254 (cited in Final Rejection dated 7/1/2021) in view of Wu et al. US 20200213051 and in further view of You et al. US 20150373694 (cited in Non-Final Rejection dated 12/9/2020) and Yi et al. US 20150016239 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 6:
Islam et al. as described above does not explicitly teach:
wherein the PSS and the SSS are separated by one orthogonal frequency-division multiplexing (OFDM) symbol.

However, Yi et al. further teaches a separation capability which includes:
wherein the PSS and the SSS are separated by one orthogonal frequency-division multiplexing (OFDM) symbol.
(“Referring to FIG. 15(A), if the index of a CRS configuration is 1, a difference between the index of a symbol in which an symbol in which a PSS 1510 is transmitted may be configured to be 1, and the PSS 1510 and the SSS 1520 may be transmitted.”; Yi et al.; 0155)



As to claim 16:
Islam et al. as described above does not explicitly teach:
wherein the PSS and the SSS are separated by one orthogonal frequency-division multiplexing (OFDM) symbol.

However, Yi et al. further teaches a separation capability which includes:
wherein the PSS and the SSS are separated by one orthogonal frequency-division multiplexing (OFDM) symbol.
(“Referring to FIG. 15(A), if the index of a CRS configuration is 1, a difference between the index of a symbol in which an symbol in which a PSS 1510 is transmitted may be configured to be 1, and the PSS 1510 and the SSS 1520 may be transmitted.”; Yi et al.; 0155)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the separation capability of Yi-2 into Islam et al.. By modifying the messaging of Islam et al. to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/Michael K Phillips/Examiner, Art Unit 2464